— In a negligence action to recover damages for personal injury, the defendants appeal from a judgment of the Supreme Court, Nassau County, entered April 17, 1964 after trial upon a jury’s verdict in the plaintiffs’ favor. Judgment reversed on the law and the facts, without costs, and complaint dismissed, on the law, without costs. At the time of the accident the plaintiff Lesley Tannenbaum was 17 years old and a student attending the Calhoun High School in North Merrick, Nassau County. We are of the opinion that, in failing to have a teacher in continual attendance while she and four other high school seniors voluntarily worked after school hours on scenery for a school play in a school auditorium which contained an open hatchway in the stage, the defendants breached no duty owing to her. We find that, in the absence of any prior notice of similar occurrences, the defendants could not reasonably have foreseen that the lights in the auditorium would go out .and that the plaintiff would thereafter commence running about in the darkness in the manner she did, thereby injuring herself (Ohman v. Board of Educ. of City of N. Y., 300 N. Y. 306; Munson v. Board of Educ. of Cent. School Dist. No. 1, 17 A D 2d 687, affd. 13 N Y 2d 854; Cambareri v. Board of Educ. of City of Albany, 246 App. Div. 127, affd. 283 N. Y. 741; Lane v. City of Buffalo, 232 App. Div. 334). We are also of the opinion that the said plaintiff was conitributorily negligent as a matter of law in running about in complete darkness and in not using the readily accessible and safe means of exit to the right of the stage (Owen v. Westchester Country Club, 264 App. Div. 796, affd. 289 N. Y. 819; O’Connor v. 1751 Broadway, 1 A D 2d 836, affd. 2 N Y 2d 769). Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.